       Case 1:19-cv-01472-NONE-JLT Document 79 Filed 12/29/20 Page 1 of 2


1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9                                 EASTERN DISTRICT OF CALIFORNIA
10
11   JOSHUA COWLEY,                                     Case No.: 1:19-cv-01472-NONE-JLT
12                  Plaintiff,                          ORDER AFTER INFORMAL
13          v.                                          TELECONFERENCE RE: DISCOVERY
                                                        DISPUTE (Docs. 76, 77)
14   PRUDENTIAL SECURITY, INC.,
                                                        ORDER TERMINATING THE NOTICE OF
15                  Defendant.                          MOTION WITHOUT PREJUDICE (Doc. 72)
16
17          At the request of defense counsel, the Court held a teleconference regarding a discovery
18   dispute. (Docs. 76, 77) At the conference, the Court learned the plaintiff has subpoenaed records
19   from the defendant’s accountant, seeking timecard and payroll records. The Court learned also that
20   the plaintiff believes that the records held by the accountant are electronic, though the subpoena does
21   not limit itself to electronic records, it requires production in Los Angeles, and the accountant is in
22   Michigan. Also, though the plaintiff knows that the records will contain personal identifiers and
23   other private information, such as social security numbers, he has failed to indicate that the account
24   made redact this type of information despite that the plaintiff “assumed” the accountant would do so.
25          The defense it does not know whether the records are only in electronic form and has no
26   objection to the information being provided in general, it objects that the subpoena seeks information
27   to which the plaintiff is not entitled, such as social security numbers. Indeed, the defense indicates it
28   has begun production of similar documents, but that the time required to redact the records has made

                                                         1
       Case 1:19-cv-01472-NONE-JLT Document 79 Filed 12/29/20 Page 2 of 2


1    the process slow.

2           The Court was also advised also that the accountant has lodged an objection to the subpoena

3    as overly burdensome because the number of responsive documents is in the hundreds of thousands

4    and production will require hiring a person to collect the documents and prepare them for production

5    and because it requires the accountant to produce the documents more than 100 miles from her

6    location.

7           Because the parties achieved no compromise at the teleconference, the Court ORDERS:

8           1.      No later than January 5, 2021, the plaintiff will decide whether he will withdraw

9    the subpoena in favor of one that addresses the concerns noted at the informal conference, e.g.,

10   redaction of personal information, cost of collection, copying and redaction of the records,

11   production of the records within 100 miles of the third party’s location. If he decides to withdraw the

12   subpoena, he SHALL notify the defense and the third party no later than January 5, 2021;

13          2.      The defense’s notice of motion (Doc. 72) is TERMINATED without prejudice for

14   failing to confer with the Court before filing it. Because this conference has now occurred, the

15   defendant may re-file a motion challenging the subpoena, if it chooses.

16
17   IT IS SO ORDERED.

18      Dated:     December 29, 2020                           /s/ Jennifer L. Thurston
19                                                     UNITED STATES MAGISTRATE JUDGE

20
21
22
23
24
25
26
27
28

                                                        2
